

116 HR 5223 IH: Generating Resources and Opportunities Within Affordable Housing Act
U.S. House of Representatives
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5223IN THE HOUSE OF REPRESENTATIVESNovember 21, 2019Mrs. Beatty introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 to adjust the
			 affordable housing allocations.
	
 1.Short titlesThis Act may be cited as the Generating Resources and Opportunities Within Affordable Housing Act or the GROW Affordable Housing Act. 2.Affordable housing allocationsSection 1337(a) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4567(a)) is amended by striking 4.2 basis points each place such term appears and inserting 10 basis points.
		